Citation Nr: 1434625	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a major depressive disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In October 2011, the Board denied the Veteran's claim.  In July 2012, the United States Court of Appeals for Veterans Claims (Court) remanded the case to the Board pursuant to a Joint Motion for Remand.  Thereafter, in a March 2013 decision the Board again denied the appellant's claim.  The Veteran again appealed to the Court, and in a March 2014 order the Court granted a new Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has developed a psychiatric disorder as a result of a sexual assault that allegedly occurred during basic training.  He states that two men grabbed him when he was in the latrine and one of them held him down while the other man tore off his underwear and penetrated him.  The Veteran states that they beat him up and he was physically injured beyond the rape, that he blacked out during the attack, and that he never reported the rape but people could see he had been beaten up.  He alleges that he told two people about the fight, but not about the rape.  The Veteran argues he complained about his knee so that he could be transferred to a different military occupational specialty to get away from the guys from his basic unit and anything that reminded him of the attack.  He points out that he was transferred to four different occupational specialties as evidence that he was attempting to get away from his attackers.  He states that all the while, he was trying to get himself discharged from service because of the attack.

As noted above, the Veteran left the service in November 1970.  As noted in the joint motion, he did not report the alleged in-service rape until 2004, i.e., about 34 years later.  VA has attempted to verify the Veteran's stressor, although the appellant has stated he did not report the incident.  Regardless, VA attempted to see if the accused men had committed any other crimes during service that showed up in their service personnel records.  Nothing was found.

The service treatment records do not reflect any treatment for any attack residuals.  The lack of evidence in the service treatment records cannot be construed by the Board, under these circumstances, as negative evidence against the claim, Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  Nevertheless, the Veteran's stressor is not corroborated by anything in the service treatment records, and thus those records are not supportive of his claim.  

The Veteran completed a medical history report in conjunction with his 1970 service separation.  At that time, he denied ever having or having then frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  He also denied ever being unconscious.  The appellant now, however, asserts that he has experienced nightmares ever since the alleged attack, and that he blacked out during the attack.  At the appellant's separation examination the examiner found the Veteran to be psychiatrically "normal."  

The appellant's service personnel records do show that his military occupational specialty changed several times; however, they also show that he changed to a different occupational specialty because of left knee pain.  The Veteran entered service with possible Osgood-Schlatter disease, and he was regularly treated for knee pain in the military.  The appellant indicated that he had knee problems on both his entrance and separation medical history reports, and there are contemporaneously prepared records showing that while in service the claimant's mother wrote to his commanding officer about the appellant's in-service knee pain.

The appellant's service personnel records do not show a change in the Veteran's behavior, or any evidence of conduct infractions.  There are no records that he was ever disciplined in-service for being in a fight.

The Veteran has discussed the alleged attack with three treatment providers.  His report of the attack, as described above, has been generally consistent.  The evidence, however, does suggest that the appellant has not been consistent in describing the psychological effects of the attack over time.  For example, in January 2005, the claimant stated that the assault has affected his "entire life" after service.  In contrast, after he submitted his VA claim for service connection, he informed his June 2005 VA examiner that following the attack, he "did not remember the incident for a very long time, and it reemerged in the 1990s when he was watching a movie about men in prison."  Similarly, in describing the attack to the June 2005 examiner, he stated that he blacked out during the attack.  In contrast, he informed his February 2013 examiner that there was "some bruising but nothing more serious[.]"  

In support of the Veteran's claim, three mental health providers, including a licensed clinical social worker who treated the appellant from September 2004 through January 2005, a psychiatric examiner who interviewed him in June 2005, and a private examiner hired to prepare February 2013 and June 2014 reports in conjunction with his appeal, all believed the Veteran's report of an in-service stressor, and based their respective PTSD diagnoses on that stressor.  

Evidence from mental health professionals may corroborate the occurrence of an in-service stressor.  The law, however, provides that VA is "not bound to accept [the claimant's] uncorroborated account" of a stressor or a "social worker's and psychiatrist's unsubstantiated . . . opinions that the alleged PTSD had its origins in appellant's [military service]."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Further, VA "is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

This, of course, is not to say that a medical professional's opinion is without probative value concerning the occurrence of an in-service stressor; it can be.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  In this context, of record is a June 2005 statement from Janet Kennedy, Ph.D., and two statements from Alexander Ioffin, M.D., both of whom find that a diagnosis of posttraumatic stress disorder is supported by what they have found to be in-service evidence of a stressor.  

Given the foregoing, and the fact, as noted by the joint motion for remand, that the appellant has never been afforded a VA examination where the examiners offer an opinion on the occurrence of the alleged in-service assault, the Board finds that further development is in order.

Accordingly, this claim is REMANDED for the following action.

1.  The Veteran must be scheduled for a VA psychiatric examination to be conducted by a board of two board certified psychiatrists, and one board certified psychologist.  Each of these examiners should have never previously treated or examined the appellant.  Each of these examiners must be provided access to the claims, Virtual VA, and VBMS files as well as a copy of this Remand.  Each of the examiners must:

(a)  Review the evidence, to include this remand and document such consideration in the examination report.  Although the examiners are obligated to review the claims folder, the examiners attention is specifically directed to the service treatment and personnel records, the Veteran's January 2005 statement, his report to a June 2005 examiner, his report to a February 2013 examiner, the absence of any claim for service connection for a psychiatric disorder in earlier claims presented to VA for compensation, the June 2005 report from Dr. Kennedy, and the February 2013 and June 2014 reports from Dr. Iofin.   

(b)  Examine the Veteran and provide a joint opinion addressing the following questions:

(i)  Regardless of any lack of documentation in the claims file of the alleged assault, does the evidence, including any evidence reflecting behavior changes at the time of the alleged incident, indicate that the Veteran likely experienced the in-service sexual assault as alleged?  Explain your answer in detail.

(ii)  Is it at least as likely as not, i.e., is there a 50 percent probability or greater, that any diagnosed acquired psychiatric disorder, to include PTSD, had its onset during or was caused by the Veteran's military service, including the alleged sexual assault?  Explain your answer in detail.

(c)  A complete rationale must be provided for any opinion offered.  The examiners must specifically comment on the findings of Dr. Kennedy, and the extensive findings offered by Dr. Iofin.  If the examiners are unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.  If a period of observation and evaluation are required to secure the opinions requested, the Veteran must undergo such an evaluation.

3.  The appellant is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failing to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).

4.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiners documented their consideration of the claims and Virtual VA files and this Remand.  If their report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above development and any other indicated development, readjudicate the claim.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


